—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.) rendered March 5, 1992, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Two police officers saw the defendant holding a large silver handgun. They observed the defendant as he knelt down and placed this handgun on top of the front passenger tire of a nearby vehicle. The officers recovered this handgun, as well as a second one which had been concealed in the same location. The defendant was later arrested, tried, and convicted of two counts of criminal possession of a weapon in the third degree.
The defendant argues that it was error to permit one of the police witnesses to testify that he had encountered the defendant on 150 prior occasions. We agree with the People that this testimony was relevant to the issue of identity, and did not necessarily implicate the defendant in prior uncharged criminal conduct. The potential for prejudice implicit in this testimony did not outweigh its probative value (cf., People v Hudy, 73 NY2d 40).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Santucci, Krausman and Goldstein, JJ., concur.